 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RODERICK WILLIAM LEAR,                           No. 2:17-cv-326-JAM-EFB P
12                        Plaintiff,
13           v.                                        ORDER
14    D. AVILA, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. He requests an extension of time to file his third amended complaint pursuant to

19   the court’s May 22, 2019 order.

20          Plaintiff’s request (ECF No. 53) is granted and plaintiff has 30 days from the date this

21   order is served to file his third amended complaint.

22          So ordered.

23   Dated: June 26, 2019.

24

25

26

27

28
